DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “designation unit,” “transmission unit,” “acceptance unit,” “selection unit,” and “setting unit” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1-11 contain(s) the limitation “designation unit,” “transmission unit,” “acceptance unit,” “selection unit,” and “setting unit” however, the specification does not mention the term “designation unit,” “transmission unit,” “acceptance unit,” “selection unit,” and “setting unit.”  Although there is support for the steps and processes of designating, transmission, acceptance, selection, and setting, there is a lack of support for each of their respective units. Therefore, one cannot determine the further features 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-17-19-23 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee (US 2016/0050326).

Regarding Claim 1, Lee teaches an image processing apparatus (Paragraph 83) that communicates with a chat server that performs control, based on received information indicating a talk room of the chat server, to display information indicating received image data and transmission source user information indicating a user who has transmitted the image data on the talk room (Paragraph 115), the image processing apparatus comprising:
a reading unit configured to read an image of an original document and generate image data based on the image (Paragraph 366 and 367, wherein there is a scanner to scan a document);
a designation unit configured to designate a talk room of the chat server (Paragraphs 357 and 411, wherein the scan data can be scanned as a result of a chat room);
and a transmission unit configured to transmit the image data generated by the reading unit, information indicating the talk room designated by the designation unit and the transmission source user information to the chat server (Paragraph 367-369, wherein the scan data is transmitted accordingly to the cloud).

Regarding Claim 2, an acceptance unit configured to accept an instruction for the transmission unit to transmit the information indicating the talk room and the 
wherein, in a case where the acceptance unit accepts the instruction, the transmission unit is configured to transmit user information of a logged-in user of the image processing apparatus to the chat server (Paragraph 450, wherein the information about the document corresponding to the user is known).

Regarding Claim 3, wherein the transmission unit is configured to transmit the information indicating the talk room, the transmission source user information, and the user information based on the instruction accepted by the acceptance unit (Paragraph 450, wherein the information about the data transmitted is known).

Regarding Claim 4, a selection unit configured to select the transmission source user information based on a user instruction (Paragraph 219, wherein the user can select to share files with user B), 
wherein the transmission unit is configured to transmit the transmission source user information selected by the selection unit to the chat server (Paragraph 450, wherein the information about the data transmitted is known).

Regarding Claim 5, wherein the selection unit is configured to select the transmission source user information from pieces of user information of users included in the talk room designated by the designation unit (Paragraphs 219 and Paragraph 450, wherein there can be more than two users).

Regarding Claim 6, a display unit configured to display pieces of user information of users included in the talk room designated by the designation unit (Fig. 11, wherein the user list is displayed), 
wherein the selection unit is configured to select the transmission source user information from the pieces of user information displayed by the display unit (Paragraph 219, wherein the user can select to share files with user B), and
wherein the display unit is configured not to display user information of a user not included in the talk room designated by the designation unit (Fig. 11 and paragraph 189, wherein if a user is not in the chat, then can be added).

Regarding Claim 8, wherein the transmission unit is configured to, in response to generation of the image data by the reading unit, transmit the image data, the information indicating the talk room, and the transmission source user information to the chat server (Paragraph 450, wherein the information about the data transmitted is known).


wherein the transmission unit is configured to transmit the image data, the information indicating the talk room, and the transmission source user information to the chat server using the information for communication with the chat server (Paragraph 450, wherein the information about the data transmitted is known).

Regarding Claim 10, wherein the information for communication with the chat server is a uniform resource locator (URL) of the chat server (Paragraph 123, wherein the message server can be a URL).

Regarding Claim 11, wherein the transmission unit is configured to transmit data via hypertext transfer protocol (HTTP) communication (Paragraph 270, wherein the link to transfer data can be an HTTP link, which utilizes HTTP communication).

Regarding Claim 12, the limitations are similar to those treated in and are met by the references as discussed in claim 1 above.

Regarding Claim 13, the limitations are similar to those treated in and are met by the references as discussed in claim 2 above.

Regarding Claim 14, the limitations are similar to those treated in and are met by the references as discussed in claim 3 above.



Regarding Claim 16, the limitations are similar to those treated in and are met by the references as discussed in claim 5 above.

Regarding Claim 17, the limitations are similar to those treated in and are met by the references as discussed in claim 6 above.

Regarding Claim 19, the limitations are similar to those treated in and are met by the references as discussed in claim 8 above.

Regarding Claim 20, the limitations are similar to those treated in and are met by the references as discussed in claim 9 above.

Regarding Claim 21, the limitations are similar to those treated in and are met by the references as discussed in claim 10 above.

Regarding Claim 22, the limitations are similar to those treated in and are met by the references as discussed in claim 11 above.

Regarding Claim 23, the limitations are similar to those treated in and are met by the references as discussed in claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0050326) in view of ordinary skill in the art.

Regarding Claim 7, Lee does not clearly teach wherein the designation unit is configured to designate a user to be mentioned based on designation of a talk room of the chat server by the user and users included in the designated talk room.
Official notice is taken that it would have been obvious to one of ordinary skill in the art to include a mention feature within the chat. This is a standard feature that allows for users to indicate who they are talking to, or sharing information with. This is typically done through an at sign followed by the user ID.
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the application to modify the teachings of Lee with the teachings of a mention of a user in a messaging service for the purpose of making it easier for all users to know who any user is communicating with.

Regarding Claim 18, the limitations are similar to those treated in and are met by the references as discussed in claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited prior art is directed towards communicating with an image processing apparatus and a chat/messaging service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS PACHOL/           Primary Examiner, Art Unit 2699